DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The Drawings filed on 7/22/2021 are accepted.

Allowable Subject Matter
Claims 14-25 (renumbered 1-12) allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claims 14-25, the allowability resides in the overall structure of the device as recited in independent claim 14, and at least in part, because claim 14 recites the following limitations: 
“a connection pin arranged on each of the first and second terminals; 
a printed circuit board placed on the connection pins; and 
at least one integrated circuit arranged on the printed circuit board on the side facing away from the melting wire, wherein 
the at least one integrated circuit comprises at least one microcontroller, and 
the at least one integrated circuit is electrically powered via the connection pins, wherein the integrated circuit is operated by a voltage drop across the melting wire”.
The prior art (see attached PTO-892) discloses related conventional melting fuses and charging systems with controller, monitoring, and/or sensing arrangements.

Further, Examiner has not identified any double patenting issues.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent 

/JACOB R CRUM/Examiner, Art Unit 2835